                            APPEAT,TM NSM ITTAT,SHEET (non-death enal
 Tpp
 araenaslmi
          fitta
            ledl
               :t
                o'Z4*jYCAjCO/
                        5e noticYeof   Dwisetr
                                             si
                                              cetr:nDistrictofVirginia
                                              t                                     D3:is
                                                                                        1t
                                                                                         r-ic
                                                                                         8  ct
                                                                                             r-Case2N
                                                                                               000   o0.03
                                                                                                    5-  :
 / FirstNoA incase                     Division:                                    4CCA No(s). forany priorNOA :
      subsequentN oA-sameparty         charlottesville
      subsequentN oA-new party         caption:                                     4ccA csse M anager:
      SubsequentN oA- crossappeal      UsA v.ThomasW alter.Gillen
      PaperROA        PaperSupp.
 V ols:
 Other:
 ExceptionalCircum stances:       Bail        lnterlocutory     RecalcitrantW itness        Other
 Confinem ent-crim inalCase:           Fee Status:
      Deathrow-useDPTransmittal             xofkerequired(USA appeal)              Appealfeespaidinfull        V Feenotpaid
      Recalcitrantwitness              C                                                                           '
                                           riminalCases:
 V lncustody                    V
     Onbond                       Districtcourtgranted& didnotrevokeCJA status(continuesonappeal)
     onprobation                  DistrictcourtgrantedCJA & laterrevokedstatus(mustpayfeeorapplyto4CCA)
 DefendantAddress-criminalCase:   DistrictcourtnevergrantedCJA status(mustpayfeeorapplyto4CCA)
                                       Civil,H abeas& 2255 Cases:
                                             Courtgranted& didnotrevokeIFPstatus(coniinuesonappeal)
                                             Courtgranted1FP& laterrevokedstatus(mustpayfeeorapplyto4CCA)
                                             Coul'
                                                 tnevergrantedIFPstatus(mustpayfeeorapplyto4CCA)
 DistrictJudze:                        PLIG Cases:
 Hoq. Norm an K.M oon                        ProceededPLRA indistrictcourt,no3-strikedetermination(mustapplyto4CCA)
                                             ProceededPLRA indistrictcourt,determinedtobe3-striker(mustapplyto4CCA)
 CourtReporter(listall):
 FTR Recordings                        SealedStatus(checka11thatapply):
 SoniaFerris                            V portionsofrecordunderseal
 Mary Butenschoen
                                             Entirerecordunderseal
                                             Partynam esunderseal
 C                                           Docketunderseal
     oordinator;Frances M cNult
 RecordStatusforProSeAppeals(checkanyapplicable):                  RecordStatusforCounseledAppeals(checkanyapplicable):
                    '
    Assembledelectronicrecordtransmitted                            V Assembledelectronicrecordavailableifrequested
      Additionalsealedrecord emailedto4cca-filing                        Additionalsealedrecord availableifrequested
      Paperrecordorsupplem entshippedto4CCA                              Paperrecord orsupplem entavailableifrequested
      N o in-courthearingsheld                                           No in-courthearingsheld
      In-courthearingsheld- a1ltranscripton Gle                          In-courthearingsheld- al1transcripton file
       ln-courthearingsheld-a11transcriptnotonGle                  /' In-oourthearingsheld'- alltranscriptnoton tlle
                                                                                                               ,

       Other:                                                            other:



Deputyclerk:JoyçeC.Jones                1101w:434-296-9284                     oate:ç/3o/.zo/e
01/2012
 Case 3:18-cr-00025-NKM-JCH Document 168 Filed 07/30/19 Page 1 of 1 Pageid#: 1194
